UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7705



AARON HEADSPETH,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; DAVID       E.
JOHNSON, Chief, U.S. Probation Office,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-01-1394-H, CR-87-42-H)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Headspeth, Appellant Pro Se.    Stephen Matthew Schenning,
United States Attorney, Richard Charles Kay, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Aaron Headspeth seeks to appeal the district court’s order de-

nying his 28 U.S.C. § 2241 (1994) petition.     We dismiss the appeal

for lack of jurisdiction because Headspeth’s notice of appeal was

not timely filed.

        When the United States is a party, the parties are accorded

sixty days after entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”      Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on July

5, 2001.     Headspeth’s notice of appeal was filed on September 28,

2001.     Because Headspeth failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                            DISMISSED




                                   2